DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

5.	Claims 1-4, 11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaffee et al. (US 6089190, hereinafter ‘Jaffee’) in view of Bell (US 5709479) and Anders et al. (US 5958483, hereinafter ‘Anders’).
Jaffee discloses an excrement treatment material, comprising: a plurality of granules for treating excrement (Abstract); and 5a packaging bag where the plurality of granules are accommodated (Fig. 1, col. 2, ll. 28); except does not expressly disclose the partition member as claimed.
However, Bell teaches a similar partitioned packaging bag wherein the first space is surrounded by a first part of the packaging bag and the partition member, the first part being above the partition member, the second space is surrounded by a second part of the packaging bag and the partition member, the second part being below the partition member, and an upper end of the partition member is spaced apart from an upper end of the packaging bag (see Figs. 1-9), the partition member comprises a body portion constituting a boundary between the first space and the second space, and a fixed portion that is for fixing the partition member to an inner face of the packaging bag, the body portion has a bag like shape comprising a bottom face and a side face, the partition member comprises a plurality of the holes, and the plurality of the holes are in the bottom face but not the side face (see annotated Figure below).

    PNG
    media_image1.png
    690
    385
    media_image1.png
    Greyscale





At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the partition panel with perforations taught by Bell to the bag used to store the granules taught by Jaffee, in order to prevent the dust/debris from contaminating the remaining portions of the granules when the contents is poured out as taught by Anders (col. 5, ll. 6-8 and 28-31).
Jaffee as modified above further results in a device wherein a volume of the second space is smaller than a volume of the first space (see Bell Figs. 6, 9); the volume of the second space is 20% or less of the volume of the first space (see Bell Figs. 6, 9); 20 the packaging bag is provided with an opening mouth for opening the packaging bag, and the packaging bag is configured such that by opening the packaging bag from the opening mouth, among the first space and the second space, only 25the first space is opened (when viewed in combination); a mouth of the body portion extends in a plane perpendicular 25to a vertical direction of the packaging bag (see Bell Figs. 6, 9).
Jaffee as modified above further results in a device wherein15 the fixed portion is provided standing perpendicularly from a periphery of the body portion, and is adhered to the inner face of the packaging bag (see Bell Fig. 1); 20an entirety of the fixed portion is adhered to the inner face of the packaging bag (see Bell Fig. 1).  

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Jaffee as modified above bags out of multiple sheets as claimed, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

6.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaffee et al. (US 6089190, hereinafter ‘Jaffee’) in view of Bell (US 5709479) and Anders et al. (US 5958483, hereinafter ‘Anders’) as applied to claim 1 above, and further in view of Martensson (US 5779894).
Jaffee as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the body portion shape monotonously decreasing in size as claimed.
However, Martensson teaches a similar bag-in-bag filtering apparatus wherein a diameter of the body portion decreases monotonously from a mouth of the body portion toward the bottom face (see Fig. 3) 
It would have been an obvious matter of design choice to make the different portions of the body portion of whatever form or shape was desired or expedient including monotonously tapering in diameter as taught by Martensson. A change in form 

7.	Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable Jaffee et al. (US 6089190, hereinafter ‘Jaffee’) in view of Bell (US 5709479) and Anders et al. (US 5958483, hereinafter ‘Anders’) as applied to claim 1 above, and further in view of Takagi et al. (US 2017/0202175, hereinafter ‘Takagi’).
Jaffee as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular granule structure as claimed.
However, Takagi teaches an excrement treatment material wherein the granules each have a granular core portion (6), and a coating19 portion that covers the core portion (7, 8) and the core portion and the coating portion both have an organic 5substance as a main material (para 0041, 0042).  
Because Jaffee as modified above and Takagi both excrement treatment materials, it would have been obvious to one of ordinary skill in the art to substitute the multi-layered granules taught by Takagi for the simple granules taught by Jaffee as modified above to achieve the predictable result of treating excrement.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the multi-layered granules taught by Takagi for the simple granules taught by Jaffee as modified above, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 

Response to Arguments
8.	Applicant’s arguments and amendments, with respect to the rejection(s) of all claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of an alternative Bell reference (US 5709479).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
November 24, 2021